248 S.W.3d 645 (2008)
Levert DUPREE, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 89476.
Missouri Court of Appeals, Eastern District, Division Two.
March 25, 2008.
Gwenda Renee' Robinson, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Joshua N. Corman, co-counsel, Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J, and KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Levert Dupree (Movant) appeals the motion court's denial, after an evidentiary hearing, of his Rule 24.035 motion for postconviction relief. The conviction sought to be vacated is felony stealing, in violation of section 570.030 RSMo 2000.[1] Movant was sentenced to five years, to run concurrently with his sentence on a misdemeanor charge. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All further statutory references are to RSMo 2000, unless otherwise indicated.